          Case 18-34658 Document 479 Filed in TXSB on 03/27/20 Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                                          ENTERED
                                                                                           03/27/2020
 In re:                                            §
                                                   §
 HOUTEX BUILDERS, LLC, et al.,                     §          Case No. 18-34658
                                                   §          Chapter 11
                  DEBTORS.                         §
                                                   §

           ORDER ALLOWING CLAIM NO. 15 OF SPIRIT OF TEXAS BANK SSB

          Spirit of Texas Bank ssb (“Bank”) filed Claim No. 15 on December 31, 2018 (the

“Claim”). CD Homes, LLC (“CD Homes”) filed an Objection to the Claim on November 20,

2019 (Docket No. 441, the “Objection”). At a hearing on March 24, 2020, the Bank and CD

Homes announced that the Objection had been resolved. Accordingly, it is

          ORDERED, that the Claim is allowed as filed; and it is further

          ORDERED, that such allowance shall have no impact whatsoever on any challenge by

CD Homes to administrative expense status for the DIP advances that funded any payment to

the Bank.




                       April27,
                      March  06,2020
                                 2018             ____________________________________
                                                    JEFFREY P. NORMAN
                                                    U.S. BANKRUPTCY JUDGE




                                 Signatures Continued on Next Page




25328140v.1 134272/00024
         Case 18-34658 Document 479 Filed in TXSB on 03/27/20 Page 2 of 2




AGREED AND ACCEPTED:

 JACKSON WALKER, L.L.P.                     FUQUA & ASSOCIATES, P.C.


 By:     /s/ Bruce J. Ruzinsky              By:   /s/ Richard L. Fuqua
         Bruce J. Ruzinsky                        Richard L. Fuqua
         State Bar No. 17469425                   State Bar No. 07552300
         1401 McKinney Street, Suite 1900         8558 Katy Freeway, Suite 119
         Houston, Texas 77010                     Houston, Texas 77024
         Telephone: (713) 752-4204                Telephone: (713) 960-0277
         Telecopier: (713) 308-4155               Facsimile: (713) 960-1064
        Email: bruzinsky@jw.com                   Email: fuqua@fuqualegal.com

 ATTORNEYS FOR SPIRIT OF TEXAS
 BANK SSB                                   ATTORNEYS FOR CD HOMES, LLC




25328140v.1 134272/00024
